Citation Nr: 1756260	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  07-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic respiratory problems. 

2.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1981 to December 1981, January 2000 to December 2000, and July 2003 to November 2003 with additional Air Force Reserve service.

These issues originally came before the Board of Veterans' Appeals (Board) from on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was previously remanded in April 2011, November 2015, September 2016, and March 2017 for additional claim development and has now been returned to the Board for further adjudication.

The Veteran testified at a hearing in October 2008 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was advised by March 2011 letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether she wanted a Board hearing with a VLJ who could participate in deciding the appeal.  In September 2015 the Veteran indicated that she no longer desired another Board hearing.  

In February 2009, the Board, in pertinent part, denied entitlement to service connection for a chronic respiratory condition and hypertension.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims ("Court").  In August 2010, the Court remanded the claim for compliance with a Joint Motion for Remand (JMR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension did not manifest during or within one year of separation from active duty service, may not be presumed to have been incurred during active duty service, and is not proximately due to or aggravated by her service-connected PTSD.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred during active duty service and is not proximately due to, the result of, or aggravated by her service-connected PTSD disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3,310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a May 2005 letter satisfied VA's duty to notify the Veteran of the elements of service connection.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

With regard to VA's duty to assist, the Board notes that the August 2010 JMR indicated that the Board should determine whether provision of a VA etiology opinion is required for the Veteran's hypertension claim.  Several VA examinations and etiology opinions addressing the theories of entitlement raised by the Veteran during the pendency of her appeal have been provided including in April 2006, December 2007, January 2016, October 2016, and July 2017.  Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to Service Connection for Hypertension

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, VA has identified certain chronic diseases, including hypertension for which medical nexus may be presumed if certain criteria are met.  38 C.F.R. §§ 3.303(a), (b), 3.309(a).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran provided lay testimony at an October 2008 Board hearing.  The Veteran explained that she did not have a problem with her hypertension prior to her period of active duty service in 2003.  Initially, she explained that she was treated for high blood pressure during her deployment to Qatar, explaining that she was grounded due to high blood pressure for a total of seven days, and that during this period she was not permitted to fly.  She stated during this period she was given medication and then medical staff checked in with her after a week before letting her go back to flying status.  She stated that high blood pressure was addressed in her post-deployment treatment records and that she mentioned the high blood pressure to her civilian doctor but that she could not remember if she continued medication or not.  Then she stated that she could not remember if she was treated for high blood pressure with medication during active duty service but that she was pretty sure she was given some type of medication because she had not had that particular health issue before.  However, she stated she could not recall the name of a specific medication.  The Veteran clarified that the only thing she could remember was that she was grounded for seven days, but that she did remember getting medication for her hypertension after active duty service.  The Veteran also noted that she is a nurse.  

However, the Veteran's service treatment records are silent for any treatment or diagnosis of hypertension.  Her December 2003 service treatment records are positive for a one week administration of "INH" and vitamin B6 therapy following a positive indicator on a tuberculosis screening with repeat evaluation.  An August 2003 service treatment record denotes blood pressure of 126/74.  A March 2004 treatment record denotes a blood pressure of 128/80.

Non-VA post-service treatment records from the Fort Jackson and Beaufort Naval Hospital from November 2003 onwards have been procured.  A July 2004 treatment record denotes a blood pressure of 130/84.  An August 2004 treatment record denotes a blood pressure of 138/82.  A May 2005 treatment record denotes a blood pressure of 118/76.  A May 2006 treatment record denotes a blood pressure of 123/85.  An August 2006 treatment record denotes a blood pressure of 158/97.  The Veteran is not diagnosed with essential hypertension until February 2007.

As discussed above, several VA examinations and etiology opinions are of record. At a February 2006 VA examination, the Veteran's blood pressure readings were 138/84, 140/84, and 140/86.  There was no diagnosis of high blood pressure or indication of medication used to control high blood pressure.  VA treatment records dated in February 2006 note a history of elevated blood pressure, and it appears that the Veteran self-reported a diagnosis of hypertension in March 2005.  Non-VA hypertension medication is documented in the Veteran's VA treatment records.

At a December 2007 VA examination, the veteran reported being diagnosed with hypertension in 2004.  She was taking hydrochlorothiazide and valsartan combination.  She reported being hospitalized one night for her hypertension.  She stated she self-checks weekly and her blood pressure runs around 150/88.  The examination showed blood pressure readings of 150/80.  The Veteran was diagnosed with hypertension.  

Another etiology opinion was provided in January 2016.  The examiner provided a negative etiology opinion explaining that the Veteran had some episodes of elevated blood pressure during service and discussed a specific elevated reading in October 2003, but the examiner stated he was unable to make a diagnosis of hypertension during her active duty service based on her service treatment records and that the Veteran was not prescribed treatment for hypertension until 2007.  Addressing the proximate cause prong of secondary service connection with regard to the Veteran's service-connected PTSD, the examiner also explained that anxiety and PTSD have been associated with high blood pressure, but that a causative relationship of secondary hypertension has not been established and the Veteran likely has primary hypertension.  The examiner provided further clarification in an October 2016 addendum opinion in which he explained that the PTSD does not cause hypertension and that there are several risk factors for the development of hypertension including being African American, being a woman over 65, family history, advanced age, lack of physical activity, poor diet, and being overweight or obese.  He added that stress is also identified as a possible risk factor, and that review of medical literature contains evidence of an association between PTSD and hypertension.  However, given the Veteran's multiple known risk factors and the lack of good medical data supporting a causative relationship between PTSD and hypertension, the Veteran's PTSD is unlikely to have had a significant effect on the Veteran's hypertension.  He also observed that the Veteran's most recent treatment records were consistent in 2016, indicating that her blood pressure is well-controlled but requires additional medication at a small dose, which could be consistent with a slight worsening of hypertension, but that a slight worsening would still be consistent with the natural progression of the disease over a 10 year period.  In support of this he cited medical literature as to the role of age and the development of higher blood pressure, particular in women over the age of 64.  He provided a negative etiology opinion with regard to aggravation of the Veteran's hypertension by her service-connected PTSD on this basis.  

Finally, in a July 2017 addendum opinion, the VA examiner again provided negative etiology opinions with regard to direct service connection, and service connection as secondary to service-connected PTSD.  The examiner reviewed the Veteran's treatment records procured from the Fort Jackson and Beaufort Naval Hospital.  He noted several blood pressure readings from 2004 and 2005 including those summarized above, and observed that those blood pressure readings are consistent with the examiner's previous opinion that there is no evidence of hypertension until 2006, which was more than one year after completion of the Veteran's last period of active duty service.  With regard to secondary service connection, the examiner reiterated his October 2016 addendum opinion and further clarified that the Veteran most likely has essential hypertension, meaning that her hypertension does not have a specific cause.  With regard to the aggravation prong of secondary service connection, the July 2017 VA examiner added that he had reviewed new January 2017 medical literature which examined how comorbidity affects the development of PTSD, and that this literature had determined that the onset of PTSD was significantly associated with hypertension but that hypertension was a risk factor for PTSD.  The examiner explained that he did not find supporting literature identifying PTSD as a causative factor in the development or aggravation of hypertension.

Applying the elements of service connection to the foregoing evidence, the Board observes that the Veteran does have a current diagnosis of hypertension.  Additionally, her October 2008 hearing testimony and some of her reports in her VA treatment records and to the December 2007 VA examiner suggest the onset of hypertension during or within one year of separation from active duty service.  The Board notes that because the Veteran is a nurse, she may have a level of medical expertise greater than that of an average lay person without any medical training.  However, as summarized above, the Veteran's October 2008 lay testimony was inconsistent and contradictory; initially, the Veteran stated that she was affirmatively diagnosed and prescribed medication, and then later stated that the only thing she remembers is that she was grounded for 7 days.  She also had no memory of the specific blood pressure medication she was prescribed during active duty service, and none of her service treatment records corroborate her lay statements.  Moreover, treatment records following her last period of active duty service including blood pressure readings have been reviewed by a VA examiner who had indicated that they are not consistent with onset of hypertension until 2006.  Accordingly, because the Veteran's testimony and other statements are contradictory and inconsistent, and are also contradicted by her post active duty treatment records, the Board cannot afford them probative value, nor can it assign special weight to her status as a nurse.  In this regard, the Board further notes that whether medication was prescribed or hypertension was diagnosed or treated by a medical professional is a matter of fact that does not require medical expertise.

Moreover, there is signficiant probative medical evidence against a finding of medical nexus.  The Board finds that the above discussed VA examinations and etiology opinions are probative because they are based on the Veteran's own reports of her medical history and a thorough review of her claims file, in particular, her service treatment records and her post-service treatment records.  The examiner also extensively discussed relevant medical literature.  The examiner concluded that the Veteran's service treatment records including her blood pressure readings did not support a finding of hypertension, that her hypertension did not have its onset within one year of conclusion of her active duty service in 2003, that based on her specific risk factors and the current medical literature that it was less likely as not that her hypertension is proximately due to her service-connected PTSD, and that based on the current presentation of her hypertension and current medical literature, that there was no evidence that her hypertension is aggravated by her service-connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two). The credibility and weight to be attached to medical opinions are within the province of the Board. Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Thus, considering the medical opinions of record, for the reasons discussed above, the Board finds that the most probative medical opinion evidence on the medical nexus question weighs against the claim for service connection for hypertension on appeal.


In this case, the Board finds that the weight of the medical opinion evidence that is of record weighs against the claim of service connection for hypertension. Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.§ 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).
 

ORDER

Entitlement to service connection for hypertension is denied.  




REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As the foregoing applies, to this claim, the Board notes that the Board's March 2017 remand decision specifically asked the examiner to address the Veteran's previous VA diagnosis of mild obstructive and restrictive lung disease in December 2007.  However, the examiner only provided etiology opinions responsive to whether the Veteran currently has a respiratory condition, concluding that she does not have a respiratory condition, and addressing earlier treatment records documenting possible asthma.  However, the December 2007 diagnosis was not discussed.

Additionally, the Board notes that the Veteran initially filed her claim in May 2005 for respiratory problems, and specifically lists allergic rhinitis.  As such, although the December 2016 VA addendum opinion explained that allergic rhinitis is not a respiratory disease, further clarification should be sought as to whether the Veteran's pre-existing allergic rhinitis was clearly and unmistakably not aggravated by her active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's claims file to an appropriate clinician so a supplemental opinion may be provided with respect to her respiratory problems claim.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the following etiology opinions along with supporting rationale:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's previously diagnosed mild obstructive and restrictive lung disease began during active service; or (2) is otherwise related to any incident of active duty service.  In this regard the examiner should comment on the December 2007 VA examination report.  If the examiner disagrees with the findings of the December 2007 VA examination report he or she should so state, and provide an explanation.

ii. Is it clear and unmistakable that the Veteran's pre-existing allergic rhinitis was NOT aggravated (permanently worsened) by any incident, event, or disease of active duty service?

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


